Citation Nr: 0832560	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1943 to March 1946.  

Previously, a January 1948 RO decision granted service 
connection for hearing loss of the right ear, 0 percent 
disabling, from March 1946.

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana in which the RO granted 
service connection for hearing loss of the veteran's left ear 
and awarded a 10 percent evaluation for bilateral hearing 
loss, effective from June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) pertinent to 
increased rating claims.  According to that decision, section 
5103(a) requires the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The July 2004 VCAA letter sent to the veteran does not comply 
with the holding of Vazquez-Flores, supra.  A letter 
complying with the requirements set forth above should be 
should be sent to the veteran on remand for his claim for an 
increased rating for bilateral hearing loss.  

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  The veteran has continued to dispute the current 
evaluation of his rating for his service connected hearing 
loss.  As the veteran last underwent VA audiological testing 
in April 2004, and in light of the need to remand his 
increased rating claim for proper VCAA notice, the Board 
finds that, on remand, the veteran should be accorded a new 
VA examination to determine the current nature and extent of 
the service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:  

       1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his 
increased rating claim for his 
service-connected hearing loss;
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected hearing loss 
and the effect that worsening has on 
his employment and daily life;  
*	provides him with the appropriate 
Diagnostic Code for rating service-
connected hearing loss; 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from 0 to as much as 
100 percent (depending on the 
disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and 
*	provide examples of the types of 
relevant medical and lay evidence 
that he may submit (or ask the VA to 
obtain)-e.g. competent lay 
statements describing symptoms, 
medical records, medical statements, 
employer statements job application 
rejections and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability.  

2.	Afford the veteran a VA examination to 
determine the extent of his service-
connected bilateral hearing loss.  All 
pertinent symptomatology and findings must 
be reported in detail.  The claims folder 
and a copy of this Remand must be made 
available to the examiner in conjunction 
with the examination.  This audiometric 
evaluation must be conducted by a state-
licensed audiologist and include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.

3.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the claim on appeal.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and specifically 
address any additional evidence submitted 
since the May 2005 statement of the case.  
Allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


